Citation Nr: 0912090	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in May 2005, the 
RO determined that service connection for PTSD was not 
warranted, on the basis that the Veteran did not have a 
confirmed diagnosis of PTSD and his claimed stressor had not 
been verified by corroborating evidence.

3.  Evidence added to the record since the final May 2005 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist appellants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the appellant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim. 19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the 
appellant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the RO had a duty to notify the Veteran 
what information or evidence was needed in order reopen his 
claim.  The law specifically provides that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the Veteran's claim 
for service connection for PTSD, and therefore, regardless of 
whether the requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the appellant was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Legal Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the Veteran's application 
to reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

The record reflects that the Veteran is claiming PTSD due to 
personal assault during service.  Specifically, the Veteran 
contends that he was raped by two service members during 
basic training at Fort Knox, Kentucky.  The Board observes 
that the Veteran's claim for service connection for PTSD due 
to personal assault was previously considered and denied by 
the RO in decisions dated in February 2003, January 2004 and 
May 2005.  The Veteran was notified of those decisions and of 
his appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the May 2005 rating 
decision included the Veteran's service treatment records, 
service personnel records, a lay statement from the Veteran's 
sister, VAMC treatment records dated through February 2005, 
as well as the Veteran's own contentions.  In denying the 
claim, the RO observed that there was no confirmed diagnosis 
of PTSD and no verified in-service stressor.  Therefore, the 
RO determined that service connection for the PTSD was not 
warranted.

Thereafter, in September 2006, the Veteran submitted a 
statement requesting that his claim for service connection 
for PTSD be reopened.  In a December 2006 rating decision, 
the RO denied service connection for PTSD finding that 
although the evidence showed a current diagnosis of PTSD, the 
evidence was not sufficient to support the reported in-
service stressor.  

The evidence associated with the claims file subsequent to 
the May 2005 rating decision includes VAMC treatment records 
dated through February 2008, a letter from one of the 
Veteran's VAMC therapists, dated in November 2007, a stressor 
statement from the Veteran, dated in November 2006, and his 
testimony at his Decision Review Officer (DRO) hearing, which 
was held in November 2007.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 2005 decision and 
finds that new and material evidence sufficient to reopen the 
previously denied claim for service connection for PTSD.  Of 
particular note are the Veteran's VAMC treatment records and 
the November 2007 letter from the Veteran's VAMC therapist.  
Both the letter and the treatment records are new, in that 
neither was previously of record.

With regard to whether the evidence is material, the Board 
notes that the Veteran's VAMC treatment records provide a 
diagnosis of PTSD, and the November 2007 letter stated that 
it was as likely as not that the Veteran's PTSD symptoms were 
consistent with his self-reported exposure to trauma during 
his time in the military.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claim.  See Justus, supra.  As this evidence 
provides a current diagnosis and a possible connection 
between the Veteran's active service and his PTSD, it is 
material.  

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claim for service connection for PTSD.  Having reopened the 
claim, as will be explained below in the REMAND portion of 
this decision, the Board is of the opinion that further 
development is necessary before the merits of the Veteran's 
claim can be addressed.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran has filed a claim for service 
connection for PTSD based on personal assault in service.  
The Board notes that VA has established special procedures 
for evidentiary development in cases of PTSD due to personal 
assault.  Specifically, the RO must consider all of the 
special provisions of VA Adjudication Procedure Manual M21- 
1MR (M21-1MR), Part IV, regarding personal assault.  M21-1MR 
notes that personal assault is an event of human design that 
threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battering, robbery, 
mugging, stalking, and harassment. M21-1MR, Part IV, Subpart 
ii, 1.D.17.a. M21-1MR also identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals. M21- 1MR, Part IV, 
Subpart ii, 1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes include a request to 
be transferred to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, anxiety without an identifiable 
cause, or unexplained economic or social behavior changes.  
38 C.F.R. § 3.304(f)(3) (2008); see Patton v. West, 12 Vet. 
App. 272 (1999) (holding that certain special M21 manual 
evidentiary procedures apply in post-traumatic stress 
disorder personal assault cases).

VA will not deny a claim for service connection for PTSD that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may also submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008).

In this case, the Veteran was not provided a notice letter 
advising him of VA's special evidentiary development 
procedures.  In this regard, a letter sent to the Veteran in 
October 2006 informed him of what the evidence must show to 
establish a claim for service connection.  However, this 
letters did not advise him of the alternative sources of 
evidence that may be submitted to corroborate his claim of 
PTSD based on in-service personal assault.  See M21-1MR, Part 
IV, Subpart ii, 1.D.17.g.

In addition, the Board notes at the Veteran's November 2007 
personal hearing, the Veteran testified that while stationed 
in Germany, he discovered two dead bodies while serving as a 
scout on the Czechoslovakian border.  It is unclear if the 
Veteran wished to include this as another possible stressor 
for his PTSD claim.  On remand, the RO should contact the 
Veteran to determine if he wishes to claim this incident as 
an in-service stressor as part of his PTSD claim.  If so, the 
Veteran should be asked to provide additional details about 
this stressful event.  With the additional information 
provided, if any, the RO should attempt to verify this 
claimed in-service stressor.

Furthermore, as was noted above, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  In this 
case, the Veteran testified that he did not report the 
claimed in-service stressful event, which is consistent with 
his service treatment and personnel records, which are absent 
any indication of the claimed stressful event.  In addition, 
the Board observes that the Veteran's personnel file shows 
that he had several Article 15 proceedings during service, to 
include fighting in the barracks in July 1965, possession of 
a straight razor in December 1965, and being AWOL for short 
periods of time in January, March and April 1967.  
Furthermore, the Veteran testified that because of the 
claimed stressful event, he had alcohol and drug problems for 
many years, which is documented in his VAMC treatment 
records.  The Veteran further testified that once he reported 
the claimed incident in 2001, he was able to stop using 
alcohol and drugs, as is also documented by his VAMC 
treatment records.  Moreover, the November 2007 letter from 
the Veteran's VAMC therapist states that the Veteran's PTSD 
symptoms were consistent with his self-reported exposure to 
trauma during service.  Therefore, the Board finds that there 
is sufficient evidence of record to submit the Veteran's 
claim to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that the alleged 
personal assault occurred during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a 
proper notice letter.  The letter must 
comply with the special provisions of VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the Veteran may submit 
or evidence of behavioral changes that may 
support his claim.  38 C.F.R. § 
3.304(f)(3).

The RO should also offer the Veteran the 
opportunity to provide any additional 
information regarding any claimed in- 
service stressors, to include finding two 
dead bodies while serving as a scout in 
Germany, as well as inform him of the 
importance of providing as much detail as 
possible.  The Veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates and identifying information 
concerning any other individuals involved 
in the events.

2.  The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
whether he has PTSD as a result of a 
personal assault in service. The claims 
file and a copy of this remand should be 
provided to the examiner for his or her 
review of the pertinent medical and other 
history.  Following a review of the 
Veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran was sexually 
assaulted in service and has PTSD as a 
consequence of the sexual assault or any 
other stressful event during service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

In making these important determinations, 
the examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses. If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


